                      IN THE UNITED STATES DISTRICT COURT
                   FOR THE EASTERN DISTRICT OF PENNSYLVANIA


REGINALD BOYER                                 :
          Plaintiff,
                                                                         CIVIL ACTION
              v.                               :                         NO. 17-5353

AKER PHILADELPHIA SHIPYARD, INC.
          Defendant.                           :


                                           ORDER


       AND NOW, this 27th day of March, 2019, upon consideration of :Defendant’s Motion for

Summary Judgment (ECF No. 41); Plaintiff’s Cross-Motion for Summary Judgment (ECF No.

64); and, Defendant’s Response and Reply to Plaintiff’s Motion (ECF Nos. 65, 66), it is hereby

ORDERED as follows:

           1. Defendant’s Motion for Summary Judgment (ECF No. 41) is GRANTED;

           2. Plaintiff’s Cross-Motion for Summary Judgment (ECF No. 64) is DENIED with
              prejudice; and,

           3. The Clerk of Court shall mark this matter CLOSED.



                                                                  BY THE COURT:


                                                                  /s/ C. Darnell Jones, II J.
